DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Currently, claims 1, 3, 5, 6, and 8 are pending in the instant application.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are either newly applied, as necessitated by amendment, or are reiterated.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejection not reiterated is hereby withdrawn in view of the amendments to the claims.  

Claim Rejections - 35 USC § 112
Claims 1, 5, and 6, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines


Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying an effective amount of any small molecule c-Met inhibitor that would be effective in “treating” any lung cancer, let alone NSCLC, as functionally required by the claims, in subjects with cancer that have the recited mutations is a critical feature of the claimed methods.  
The specification teaches analysis in NSCLC patients for mutations in c-CBL.  The specification teaches detecting 8 non synonymous mutations including S80H/H94Y double mutant, and Q249E.  The specification teaches in vitro studies with cells lines A549 and H226 cells transfected with several c-CBL mutants (see para 0255).  The specification teaches that A549 cells had more sensitivity to the inhibitor SU11274 than did A549 and H226 cells transfected with wild type c-CBL.  The specification asserts that A549 and H226 cells are generally accepted predictive models for carcinoma behavior for NSCLC and head and neck carcinoma.  The specification does not teach analysis with any other c-Met small molecule inhibitors, or any treatment analysis in human patients, or accepted animal models, in any type of cancer.  The specification does not teach how the mutations affect the function of c-CBL.  Given the limited information in the specification, the skilled artisan would be unable to predict which 
While the skilled artisan may be capable of developing inhibitors with the claimed functionality of inhibiting the recited biomarkers, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one skilled in the art would have been able to make and use the full scope of claim 73 through routine experimentation, we find Appellants did not describe the invention of claim 73 sufficiently to show they had possession of the claimed genus of nucleic acids. See, e.g., Noelle v. Lederman, 355 F.3d 1343, 1348, 69 USPQ2d 1508, 1513 (Fed. Cir. 2004) (“invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed”).
Further, while a particular agent may be a small molecule inhibitor of c-Met, for example, there is no indication, teaching, guidance, or expectation that ALL inhibitors of the recited biomarker would be capable of "treating" lung cancer, as is broadly claimed.  
The claims encompass a genus of structurally undefined compounds which require a specific functionality.  However, the specification fails to teach how to distinguish members of the claimed genus of compounds which possess the claimed functionality: inhibiting the recited biomarkers AND treating lung cancer, as is broadly encompassed by the claims, from non 
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed.” (See: 'Written Description" Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001.)   In the instant case, the specification fails to teach the necessary common attributes or features of the genus of encompassed nucleic acids and polymorphisms in view of the species disclosed.  As such, one of skill in the art would not recognize that applicant was in possession of the genus of polymorphisms encompassed by the broadly claimed invention.
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 

	Thus considering the breadth of the compounds required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.
Response to Arguments
The response traverses the rejection.  The response asserts that the specification describes a decrease in c-CBL leads to an increase in c-MET which results in increased cancer cells and that in this scenario, because c-MET is increased, inhibiting it can be an effective treatment for cancer.  The response asserts that the structure/function of c-MET RTK activity would lead one of skill in the art to understand the applicant was in possession of treating subjects having an increase in c-MET, ie a mutation in c-CBL so there is increased RTK activity, with a c-MET inhibitor that is a small molecule.  This argument has been thoroughly reviewed but was not found persuasive.  The teachings summarized in the response are an invitation to experiment, they do not actually provide any indication of which small molecule inhibitors of c-MET would function as claimed vs those that would not.  Furthermore, the structure/function of cMET RTK activity does not provide a description of the structure/function correlation between c-MET small molecule inhibitors that would function as claimed vs those that would not.  The rejection is maintained.  

	
Claims 1, 3, 5, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains 
There are many factors to be considered when determining whether there is sufficient evidence to support determination that a disclosure does not satisfy the enablement requirements and whether any necessary experimentation is undue.  These factors  have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).  Wands states at page 1404,

 “Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”

The nature of the invention and the breadth of the claims:
The claims are broadly drawn to methods of “treating” a human having lung cancer where the cancer comprises cells that have been determined to have a mutation in the c-CBL gene S80N/H94Y, by administering an effective amount of any structurally undefined c-Met small molecule inhibitor.  The invention is in a class of inventions which the CAFC has characterized as 'the unpredictable arts such as chemistry and biology" (Mycolgen Plant Sci., Inc. v. Monsanto Co., 243 F.3d 1316, 1330 (Federal Circuit 2001)).

The amount of direction and guidance and presence/absence of working examples:
	The specification teaches analysis in NSCLC patients for mutations in c-CBL.  The specification teaches detecting 8 non synonymous mutations including S80H/H94Y double 
The specification does not teach analysis with any other c-Met small molecule inhibitors, or any treatment analysis in human patients, or accepted animal models, in any lung cancer.  
The specification does not teach what an effective amount of any of the c-Met inhibitors encompassed by the claims would be that would functionally “treat” any lung cancer, let alone NSCLC.
The specification does not teach how the mutations affect the function of c-CBL.  

The state of the prior art and the predictability or unpredictability of the art:
	Although the specification asserts that A549 and H226 cells are generally accepted as predictive moles for carcinoma behavior, Gazdar (Gazdar et al; Lung Cancer, vol 68, pages 309-318, 2010) teaches that there are many cells lines used in NSCLC research and that cells lines, while not ideal models systems do present advantages that complement the use of tumor tissues and animal models.  Further, Yu (Yu et al; Nature Communications, 2019; 10:3574, pages 1-11) and Liu (Liu et al; Nature Communications, 2019, 10:2138 pages 1-12) each teach analysis which found that the most widely used cell lines in metastatic breast cancer and pancreatic cancer were not the best models for disease. 

The level of skill in the art:
	The level of skill in the art is deemed to be high.

The quantity of experimentation necessary:
 	While the level of skill in the art is high, the experimentation required to identify and determine which c-Met small molecule inhibitors encompassed by the claims would be effective in treating any cancer, including NSCLC, and what an effective amount would be is replete with trial and error analysis.  
Thus given the broad claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the large quantity of research required to define these unpredictable variables, the lack of guidance provided in the specification, the absence of a working example and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as broadly written.

Response to Arguments
The response traverses the rejection.  The response asserts that the examiner noted in the office action that the specification enables the invention in independent claims 1 and 6 as amended.  This argument has been thoroughly reviewed but was not found persuasive because the previous office action did not indicated enabled subject matter as written in the pending claims.  The response asserts that the specification teaches in vitro studies at para 0255, with cells such as A549 and H226 transfected with S80N/Y94Y double mutation.  The response further asserts that the claims are directed to a particular type of cancer, lung cancer, and a 

Conclusion
No claims are allowed.  It is noted that claims 5 and 6 appear to be substantial duplicates of each other as noted in the previous office action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634